Citation Nr: 0810626	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, to include as a result of exposure to 
herbicide.

2. Entitlement to service connection for loss of vision, left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966, and from March 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that denied the veteran's 
previously denied claim of entitlement to service connection 
for loss of left eye vision, and declined to reopen a 
previously denied claim of entitlement to service connection 
for diabetes mellitus, on the basis that new and material 
evidence had not been submitted.  The veteran perfected a 
timely appeal of these determinations to the Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In March 2007, the Board reopened the veteran's service 
connection claim and remanded it for further development.

With respect to the issue of new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for diabetes mellitus, the Board observes that 
this issue is premised on the theory that the veteran was 
exposed to Agent Orange during his Vietnam-era service.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
that denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  In Ribaudo v. Nicholson, No. 06-2762 (U.S. 
Vet. App. January 26, 2007 order), the Court ordered that the 
adjudication of claims potentially affected by Haas be 
stayed, pending a decision by the United States Court of 
Appeals for the Federal Circuit on Haas and further order of 
the Court.  As the veteran's diabetes mellitus claim is 
potentially affected by the outcome of Haas, the issue is 
hereby deferred.


FINDINGS OF FACT

1. The veteran's left eye vision loss is due to amblyopia.

2. There is clear and unmistakable evidence that amblyopia 
pre-existed the veteran's service and was not permanently 
aggravated during service.


CONCLUSION OF LAW

Loss of vision, left eye, was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2004 
and March 2007 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2007, he was afforded an opportunity to 
respond, and the AOJ then subsequently reviewed the claim and 
issued a supplemental statement of the case to the veteran in 
November 2007.  As such, any notice deficiencies related to 
the rating or effective date were remedied.  Thus, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, letters 
written from the veteran's private physician in support of 
his claim, several VA examinations and opinions, the 
veteran's testimonies at his September 2005 RO hearing and 
June 2006 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran asserts that he is entitled to service connection 
for loss of left eye vision.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  The presumption is rebutted by clear and 
unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132.  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In the instant case, the veteran's service medical records 
indicate that, at the time of his induction into service in 
July 1962, the vision in his left eye was 20/200, both 
corrected and uncorrected.  His entrance examination notes 20 
diopters esotropia eccentric fix, left eye, with suppression 
amblyopia, and pupil left eye greater than right eye.  It 
also notes that he had a 10 prism diopter esotropia in the 
left eye, and that the impression was strabisumus and 
amblyopia in the left eye.

On March 1967 entrance examination, the veteran was again 
noted to have had left vision of 20/200.

In May 1967, the veteran was stuck in the face during a 
confrontation with a police officer, which resulted in a 
fractured left maxilla.  A June 1967 record notes that 
physical examination was essentially within normal limits 
except for mild subconjunctival hemorrhage of the left eye 
and healing abrasions over the left zygoma and maxilla, with 
mild edema over that side also.  It was also noted that eye 
consultation was obtained, that, except for the 
subconjunctival hemorrhage of the left eye and fracture of 
the maxilla, no other lesions were evidenced, and that the 
veteran presently had the benefits of hospitalization and was 
returned to duty, fit for same.

In November 1967, it was noted that the veteran was hit the 
left eye, that the eye was swollen shut, and that he was 
unable to see from it.  It was noted that the veteran had 
diplopia, pupil, on left, and that he could see only shadows.  
Esotropia was also noted.  The veteran was also noted in 
November 1967 to have had eyelid abrasions and 
subconjunctival hemorrhage.  The veteran was diagnosed as 
having congenital megaloglobus of the left eye, retinal, 
normal for condition, amblyopia, not related to trauma.

December 1967 service medical records note a problem of a 
rash around the left eye, and that the veteran was diagnosed 
as having pustular eczema.  In April 1969, it was noted that 
the veteran reported to sick bay with blister around upper 
lip and that, on examination, the left eye was red and 
irritated.  It was also noted that the veteran had had mace 
sprayed in his face 48 hours before.

Service medical records furthermore reflect that, at the time 
of the veteran's separation from service in August 1969, his 
eyesight was noted to be 20/300.

Private medical treatment records dated in March 1997 
indicate that the veteran was referred from a glaucoma 
consultation.  The veteran reported a history of trauma-
induced glaucoma, that his amblyopia was noted in 1962, and 
that he was kicked in the left eye in 1967, causing an 
orbital fracture.  The veteran was noted to have had severely 
restricted vision in his left eye.  The examiner noted that 
the veteran was trying to get VA to pick up his eye care 
because he believed that his left eye was about gone due to 
being kicked when he was in the service.

A June 2003 letter from a private physician, Dr. S., 
indicates that the veteran was referred for a complete 
glaucoma evaluation, that his left eye visional acuity was 
20/400 with correction, and that Dr. S.'s impression was 
glaucoma, with suspected borderline findings and early 
nuclear sclerotic cataracts, both eyes.

A July 2003 letter from a private physician, Dr. C., 
indicates that, in a May 2003 comprehensive eye evaluation, 
the veteran presented with a complaint that his left eye was 
about gone, and his left eye visual acuity was less than 
20/400.  Dr. C. gave the following diagnoses: hyperopia, 
astigmatism, presbyopia, bilaterally; amblyopia of the left 
eye; glaucoma, suspect based on cup to disc ratio and 
decreased confrontation of the left eye; mild cataract, both 
eyes; and no background diabetic neuropathy, both eyes.

A March 2004 letter from Dr. O., the veteran's private 
physician, indicates the following: the veteran had amblyopia 
of the left eye with acuity less than 20/400; the veteran 
stated that, prior to entering the service in 1962, he had 
more vision, and that this was apparently documented on 
entrance examination; that, in 1967, while on active duty, 
the veteran sustained an injury to his left zygomatic arch 
requiring surgical reconstruction; that the veteran stated 
that since that time he had had deteriorating vision in his 
left eye; that he also had proptosis of the left eye, which 
presumably occurred after the fracture of his zygomatic arch; 
and that if his entrance examination revealed a significantly 
better visual acuity, then the most logical etiology of his 
vision loss would be the injury he sustained in 1967.

The veteran was afforded a VA examination in May 2004.  On 
examination, the veteran reported that he had a history of 
poor vision in the left eye since childhood, that this was 
made worse with blunt trauma sustained in service, and that 
he sustained a fracture of the zygomatic arch of the left 
side, but did not have any surgery done.  It was the VA 
examiner's impression that the veteran had evidence of 
decreased vision in his left eye, that, by history, he stated 
that his vision was made worse by the in-service accident, 
and that his examination on that day and his history revealed 
that he was amblyopic in the left eye prior to the injury.

The veteran submitted another letter from Dr. O., dated in 
July 2005, in which Dr. O. opined that the veteran's vision 
loss in the left eye was at least as likely as not aggravated 
by his injury to his left zygomatic arch.  Dr. O. again 
indicated that the veteran sustained a left zygomatic arch 
injury in service, and that his vision had deteriorated 
since.

A February 2006 VA ophthalmology opinion, which was given 
after a review of the claims folder by a VA ophthalmologist, 
noted the following: that the veteran had amblyopia and poor 
vision in the left eye prior to service; that the veteran was 
legally blind in the left eye at entrance into service, and 
thus essentially had monocular vision at that time; that, 
aside from a subconjunctival hemorrhage, it appeared that the 
ophthalmology examination at the time of the veteran's injury 
in May 1967 showed no other injury to the left eye; and that 
the examiner was unable to understand how Dr. O. came to the 
conclusion that the veteran's left eye vision loss was at 
least as likely as not aggravated by his injury to his left 
zygomatic arch.

The same VA ophthalmologist who provided the February 2006 VA 
opinion provided a further opinion in May 2007, after a full 
review of the claims folder and an examination of the 
veteran.  The VA examiner noted that the veteran was a 
glaucoma suspect, with increased cupping in the left eye, and 
that he had megaloglobus in his left eye, long-standing 
amblyopia, and nuclear sclerotic cataracts in both eyes that 
were pre-surgical.  The examiner also noted that the veteran 
had sustained trauma to the left eye while in the service in 
the 1960s, with an orbital fracture on the left side at that 
point in time that did not undergo repair, and that the 
veteran reported losing more vision in that eye after the 
trauma.  The examiner furthermore noted the following: that 
the veteran had no apparent optic atrophy and no apparent 
retinal disease related to trauma of long ago; that it was 
the examiner's impression that the loss of vision in the left 
eye was directly related to his amblyopia; that there 
appeared to be a fluctuation of visual acuities recorded in 
the past with the left eye, but that the examiner could find 
neither optic nerve damage from trauma nor retina damage or 
trauma to corroborate decreased vision in the left eye over 
time; that there can be fluctuations in visual acuity 
recorded in such a severely amblyopic eye when one could not 
find an obvious cause, for example, no evidence of damage to 
the optic nerve or to the retina; that it was only documented 
at the time of the veteran's eye trauma that the veteran had 
had a subconjunctival hemorrhage; that it was the examiners 
opinion, based on a review of the entire claims folder, that 
any currently diagnosed left eye disorder of the veteran was 
likely not caused or aggravated by the veteran's May 1967 in-
service injury to his left zygomatic arch or aggravated by 
the veteran's period of service in any way.  The VA examiner 
noted that the opinions of Dr. O. had been read and 
considered, but that Dr. O. was a family practitioner, and 
not an eye physician, and that Dr. O. did not list any 
substantiating reason for decreased vision.  The VA examiner 
stated the opinion that, as an eye medical doctor, the nature 
and etiology of the current left eye disorder, including 
vision loss, was all related to the amblyopia, that the 
examiner could not correlate a cause from trauma longstanding 
in the past and could not see any optic nerve paleness, 
atrophy, or damage from trauma, and did not see or not could 
find any retinal disease from trauma documented after his 
accident..  The examiner also stated that, with respect to 
the question of functional vision loss in the left eye versus 
a true organic loss from trauma, no organic loss could be 
seen on examination and that this was almost always easily 
substantiated where there was organic loss from trauma, as 
one would see paleness of the optic nerve, true rupture to 
the eye, dislocation of the cataractous lens, damage to the 
retina, etc, but that none of this was seen, so that, since 
the examination after the trauma noted only a subconjunctival 
hemorrhage and no actual significant damage to the eye at 
that point in time, there was, in all likelihood no 
association between the veteran's poor vision, which was due 
to his amblyopia, and the veteran's accident with trauma to 
the left face back in the service in the 1960s.

The record shows that the veteran incurred a fractured left 
maxilla with subconjunctival hemorrhage of the left eye in 
service, and that he now has significant left eye vision 
loss.  However, the record also contains clear and 
unmistakable evidence which demonstrates that the veteran's 
eye condition pre-existed service and was not permanently 
aggravated during service.

Initially, the Board notes that, at the time of his induction 
into service in July 1962, the veteran's vision in his left 
eye was 20/200, both corrected and uncorrected, there was a 
20 diopters esotropia eccentric fix, left eye, with 
suppression amblyopia, and pupil left eye greater than right 
eye, and he had a 10 prism diopter esotropia in the left eye 
and was diagnosed as having strabisumus and amblyopia in the 
left eye.  As these significant left eye conditions, along 
with significant vision loss, were noted on entrance 
examination, the presumption of soundness is not applicable 
with respect to a left eye vision loss condition for the 
veteran's period of service from July 1962 to August 1966.  
The Board also notes that, with respect to left eye vision 
loss, the presumption of soundness does not apply to the 
veteran's period of service from March 1967 to August 1969, 
as the veteran was noted to have had visual acuity of only 
20/200 on March 1967 entrance examination.  Moreover, to the 
extent that strabisumus and amblyopia of the left eye were 
not indicated on the March 1967 entrance examination, and 
that, therefore, the presumption of soundness applies to this 
period of service for these conditions, the Board finds the 
July 1962 entrance examination documenting these conditions 
to be clear and unmistakable evidence that such conditions 
existed prior to the veteran's period of service beginning 
March 1967.

The Board also notes that the veteran's left eye visual 
acuity was noted to be 20/200 on entrance examinations in 
July 1962 and March 1967, and that it was noted to be 20/300 
on separation examination in August 1969, which reflects an 
apparent worsening of the veteran's visual acuity.

However, particularly in light of the February 2006 and May 
2007 VA examiner's opinions, the Board finds clear and 
unmistakable evidence demonstrates that the veteran's eye 
condition was not permanently aggravated during service and 
that, to the extent that the veteran's vision loss got worse 
during service, any such increase in disability was due to 
the natural progress of the pre-existing eye disorder.

First, the Board finds persuasive the VA examiner's opinion 
that that the loss of vision in the veteran's left eye was 
and is due to his amblyopia.  In this regard, the Board notes 
that no medical evidence of record, including the opinions 
submitted by Dr. O., dispute that the veteran's left eye 
vision loss noted on his entrance examination in July 1962 
was due to his amblyopia, or that his current left eye vision 
loss is primarily due to amblyopia.

Second, based on the May 2007 VA examiner's opinion, the 
Board finds clear and unmistakable evidence that the 
veteran's vision loss condition was not aggravated by in-
service trauma or by the veteran' period of service in any 
other way.  The Board specifically notes the opinion of the 
VA examiner that no organic loss could be seen on 
examination, and that this was almost always easily 
substantiated where there was organic loss from trauma, as 
one would see paleness of the optic nerve, true rupture to 
the eye, dislocation of the cataractous lens, damage to the 
retina, or some other organic condition, but that none of 
this was seen.  The Board also notes the VA examiner's 
supporting statement that the examination after the in-
service trauma noted only a subconjunctival hemorrhage and no 
actual significant damage to the eye at that point in time.

The Board notes the March 2004 and July 2005 opinions of Dr. 
O. that the veteran's vision loss in the left eye was at 
least as likely as not aggravated by his injury to his left 
zygomatic arch, on the basis that, if his entrance 
examination revealed a significantly better visual acuity, 
the most logical etiology of his vision loss would be the 
injury he sustained in 1967.  However, the Board notes the VA 
examiner's opinion that that there appeared to be a 
fluctuation of visual acuities recorded in the past with the 
left eye, but that there could be fluctuations in visual 
acuity recorded in such a severely amblyopic eye, and that 
the examiner could find neither optic nerve damage from 
trauma nor retina damage or trauma to corroborate decreased 
vision in the left eye over time, which one would expect to 
find if there had been damage to the eye due to trauma, and 
that it was only documented at the time of the veteran's eye 
trauma that the veteran had had a subconjunctival hemorrhage.

In this case, the Board finds VA examiner's opinions to be 
significantly more probative than Dr. O.'s opinions.  The 
explanations and supporting reasons articulated by the VA 
examiner to support the examiner's medical conclusions are 
more thorough and persuasive than those given by Dr. O. to 
support Dr. O.'s conclusions.  Essentially, Dr. O.'s 
explanation of why it was at least as likely as not that the 
veteran's left eye vision condition was aggravated by his in-
service injury was that his visual acuity was worse at 
separation than on entry to service, and that he sustained a 
left eye injury in service.  The VA examiner, conversely, 
gave a thorough explanation of both why the medical evidence 
suggested that there was no aggravation of the veteran's left 
eye condition based on trauma, as the medical indications of 
eye damage due to trauma were not noted either in service or 
on current examination, and how, given the nature of his 
severe vision loss due to amblyopia, the veteran's vision 
condition could appear to have worsened on his separation 
examination, when, in fact, there had been no aggravation of  
the condition.  In this regard, the Board notes that neither 
the opinions of Dr. O., nor any other medical opinion of 
record, point to any evidence that the veteran's vision loss 
is partly due to trauma, other than the fact that the 
veteran's visual acuity was noted to be lower at separation 
examination than at entrance examination, and the fact that 
there was in-service injury to the left eye.  The Board also 
notes, as the VA examiner noted on the May 2007 VA 
examination report, that the VA examiner was an eye doctor, 
where as Dr. O. was not, and that the VA examiner both 
examined the veteran and fully reviewed the claims folder, 
whereas there is no indication that Dr. O. reviewed the 
claims folder.

Thus, in light of the VA examining ophthalmologist's 
opinions, which provide thorough explanations of the opinion 
that the veteran's vision loss is etiologically unrelated to 
trauma in any way, as well as why the veteran's eye condition 
at separation appeared to have increased in disability, even 
though there had been no aggravation of the veteran's 
underlying vision loss condition in service, and in light of 
the relatively lower probative weight of Dr. O.'s opinions, 
the Board finds clear and unmistakable exists that the 
veteran's pre-service vision loss disability was not 
permanently aggravated in service.  Accordingly, service 
connection for left eye vision loss is not warranted.


ORDER

Entitlement to service connection for loss of vision, left 
eye, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


